Citation Nr: 1739613	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertensive vascular disease.

2.  Entitlement to service connection for hypertensive vascular disease.

3.  Entitlement to service connection for left achilles tendonitis as secondary to service-connected right achilles tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1986 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 13, 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for hypertensive vascular disease and service connection for left achilles tendonitis as secondary to right achilles tendonitis.


FINDINGS OF FACT

1.  In June 1996, the RO denied the Veteran's claim for service connection for hypertensive vascular disease.  The Veteran was notified of this decision in June 1996, but did not initiate an appeal within one year of the June 1996 rating decision.

2.  Evidence received since the June 1996 rating decision, when considered by itself, or in connection with evidence previously assembled, does relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertensive vascular disease.

3.  Hypertensive vascular disease was not manifested during active service or within the first year after separation from service and it is not attributed to service.

4.  Hypertensive vascular disease is not related (causation or aggravation) to a service-connected disease or disability.

4.  Left achilles tendonitis was not manifested during active service or within the first year after separation from service and it is not attributed to service.

5.  Left achilles tendonitis is not related (causation or aggravation) to a service-connected disease or disability.
CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service connection for hypertensive vascular disease is final.  38 U.S.C.A. § 7105(b), (c) (West 2014);  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for hypertensive vascular disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014);  38 C.F.R. § 3.156(a) (2016).

3.  Hypertensive vascular disease was not incurred in or aggravated by active service, may not be presumed to have incurred therein, and is not due to, or the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.310(a)-(b) (2016).

4.  Left achilles tendonitis was not incurred in or aggravated by active service, and is not due to, or the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a)-(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by April 2011 and June 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014);  38 C.F.R. § 3.150 (2016);  see also Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102A(a)(1) (West 2014);  38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRS), post-service VA treatment records, and lay statements have been associated with the record.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded a VA examination in June 2009, which addressed her present claims.  The Board finds that an additional VA examination or opinion is not necessary to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

II.  New and Material Evidence Hypertensive Vascular Disease

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108 (West 2014).  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156 (a) (2016).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156 (a) (2016) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  
See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 
38 C.F.R. § 3.156 (c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.

In June 1996, the RO denied service connection for high blood pressure because the claim was not well grounded, citing the absence of treatment in service for the claimed disorder.  At that time, the record did not contain evidence of a current disability.  

In the March 2013 rating decision, the RO stated that the evidence submitted by the Veteran was neither new nor material, as described above.  As a consequence, the RO did not reopen the Veteran's claim for service connection for hypertensive vascular disease.

Here, the Board finds that VA treatment records concerning hypertension added to the claims file since the June 1996 rating decision meet the threshold of new and material evidence, as stated above.  As the Veteran's claim was previously denied because it was not well grounded, through either an assessment of present disability or an in-service incurrence, the Board concludes that the RO's denial of reopening of the Veteran's claim is incorrect.  The VA treatment records, discussed in detail below, identify a current disability associated with high blood pressure and raise a reasonable possibility of substantiating the Veteran's claim as it relates to the element of present disability.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for hypertensive vascular disease pursuant to 38 C.F.R. § 3.156(a) (2016).

III.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship-nexus-between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a)-(b) (2016).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016). 

For a showing of chronic disease in service, there is required a combination of manifestations to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertensive vascular disease (hypertension) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support a claim.  38 C.F.R. §§ 3.303, 3.309 (2016); 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for hypertension (hypertensive cardiovascular disease) may be granted if manifest to a compensable degree within 1 year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." 
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Evidence

The Veteran served as a U.S. Navy Medical Service Corps officer performing duties as a hospital administrator.  She received an honorable medical discharge for disabilities of the left knee and right achilles tendinitis.  The Veteran contends that her STRS from 1995 include diagnostic impressions of high blood pressure, indicative of hypertensive cardiovascular disease.  She also contends that left achilles tendonitis is due to her service-connected right achilles tendonitis.

A review of the Veteran's STRS reveals that she had blood pressure of 130/76 in November 1986; 110/72 in October 1987; and 110/72 in November 1988.  In an October 1992 Blood and Body Fluids Screening Report, the Veteran reported that she did not have high blood pressure.  In a March 1992 Medical Examination Report, the Veteran indicated that she neither had vascular nor heart problems; however, he indicated that she had a history of high or low blood pressure.  In this report, the Veteran also stated that "I am in good health, take no medications, and have known drug allergies."  In an August 1995 Gynecological Screening Questionnaire, the Veteran indicated that she had high blood pressure; the Veteran's STRS do not include diagnostic findings which support this self-reported Questionnaire.

The Veteran's STRS do not include reports of injury, treatment, or diagnostic findings as to left achilles tendonitis.

A review of the Veteran's VA treatment records, consultation requests, and progress notes from the Fort Myers, Florida VA Outpatient Clinic reveal that she had intermittent elevated and normal-range blood pressure in 2004, 2005, and 2006.  A 2004 examiner opined that the Veteran had "borderline hypertension," and needed to follow a low sodium diet, an exercise regimen, and a weight control program.  The Veteran was referred to a dietary clinic for obesity and hypertension counseling during her treatment at the Fort Meyers facility.  These records also show that the Veteran did complain of left foot pain in June 2006; however, no diagnostic impressions other than "swollen and discolored" were provided.

A May 2007 VA treatment report noted that the Veteran received education on hypertension and weight control.  Her blood pressure was reported as 153/90.  This report is silent as to left achilles tendonitis.

A January 2008 treatment report from a private provider noted that the Veteran had a past history of hypertension.  The report is silent as to complaints of left achilles tendonitis.

In June 2009, the Veteran was afforded a VA general medical examination by a VA physician.  The physician opined that hypertension had been diagnosed a year ago and the Veteran was taking atenolol to control symptoms.  He also noted that she had been treated for obesity.  The Veteran's blood pressure at the time of examination was 120/80.  The physician noted that the Veteran declined joining the "Move Program" to control her obesity.  The Veteran's nursing orders included health education sheets on hypertension and weight reduction.  The examination report is silent as to left achilles tendonitis complaints or diagnoses.  An October 2009 follow-up Nursing Note took notice of the Veteran's hypertension.

A review of the Veteran's VA records from the Atlanta, Georgia Veterans Administration Medical Center (VAMC) reveals that the Veteran sought treatment, consultation, and diagnostic testing.  Examiners provided impressions of current hypertension.  In specific reference to hypertension, an April 2010 clinical reminder mentioned the Veteran's hypertension within the context of a declined weight management referral.  In an August 2010 endocrinology consultation report, the examiner noted that the Veteran reported that she had a family history of hypertension.  In August 2011, and attending physician reported that the Veteran had an active medical problem of essential hypertension and that she discontinued use of atenol after 90 day.  Several examiners opined that the Veteran experienced on-going pain; however, these notes are silent as to whether the Veteran experienced pain in her left achilles tendon.  Moreover, these VA records are silent as to diagnostic impressions of left achilles tendonitis.

In June 2011, the Veteran submitted a statement, submitted via VA FORM 21-4138, Statement in Support of Claim.  In pertinent part, she reiterated her contentions as discussed above.  She also wrote that the VA records requested from the Fort Myer's VA Outpatient Clinic "should have the supporting information [to corroborate her contention as to a February 1995 STR concerning elevated blood pressure]."

At a February 2012 Decision Review Officer (DRO) Hearing, the Veteran's Representative stated that the Veteran was present to testify about "achilles tendon (inaudible) ankle [and] (inaudible) ankle."  The Veteran testified that she had to wear thick stockings to drive and to walk.  In response to a question from her Representative, the Veteran stated that achilles tendonitis did not cause her to miss work, because her job was very important to her.  While the Veteran and her Representative testified that she had received VA treatment at VA facilities in several states, no testimony addressed hypertensive vascular disease or left achilles tendonitis as related to service-connected right achilles tendonitis.
In her April 2013 Notice of Disagreement, the Veteran relayed her earlier lay accounts of the onset and subsequent claim for hypertensive vascular disease; however, short of referencing the claim, the Veteran was silent as to the onset of left achilles tendonitis as related to service-connected right achilles tendonitis.

In March 2012, the Veteran underwent a comprehensive VA examination focused on the service-connected left knee, which the examiner noted caused pain, stiffness, and difficulty with mobility.  The examiner also performed an examination of both ankles, noting right Achilles tendinitis.  The left ankle was normal, and there was no mention of left achilles tendinitis.  

In September 2013, the Veteran's VA physician, Dr. P., submitted a letter in which she wrote that the Veteran had been diagnosed with essential hypertension and achilles tendonitis.  Dr. P. did not provide the dates of these diagnoses.  Moreover, she did not stipulate whether the achilles tendonitis involved the right, left, or both achilles tendons.  Dr. P. attached two pages of STRS to her letter, which are illegible, with the exception of the date stamps of February 9, 1995.  In a subsequent September 2013 statement, submitted via VA FORM 21-4138, Statement in Support of Claim, the Veteran wrote that her STRS "blatantly show high blood pressure."

In an October 2013 Appeal to Board of Veterans' Affairs (VA FORM 9), the Veteran wrote that her left achilles tendonitis was secondary (due to) to service-connected disability of right achilles tendonitis, noting that he did not know where the x-rays corroborating this point were located.  She also wrote about her constant pain, limping, difficulty in the mornings standing, and difficulty surmounting stairs.  As to her hypertensive vascular disease, she reiterated her earlier contentions, adding, in pertinent part, that he inexperience and misunderstanding is this area [VA disability claims] should be considered.  In a subsequent November 2013 VA FORM 9, the Veteran reiterated her contentions as to hypertensive vascular disease, emphasizing the omission of the February 1995 STR recording elevated blood pressure.  As to left achilles tendonitis, she stated that she did not know what the x-rays revealed.  However, regardless of the x-ray findings, they could not "nullify" the pain in her left achilles tendon "which matches the pain [from her] service-connected right achilles tendonitis,"

Analysis

As discussed above, A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between her service and the disability.  See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.310 (a)-(b) (2016).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for both the Veteran's hypertensive vascular disease and left achilles tendonitis is not warranted.

The Veteran is competent to report her symptoms and observations of dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Nevertheless, identifying the onset of hypertensive vascular disease and diagnosing right achilles tendonitis must also be weighed with clinical observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno, supra.  Moreover, the Veteran is competent to report that she experiences pain doing certain activities.  However, far more probative are medical opinions and findings, prepared by professionals which are silent as to the etiology of a present disability, as is the case with hypertensive vascular disease; and silent as to a diagnosis of a present disability, as is the case with left achilles tendonitis.

As stated above, service connection on a direct basis requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden, supra.  Here, the Veteran has a present disability of hypertensive vascular disease; however, the record of evidence does not support a finding of an in-service incurrence, which precludes establishing a nexus.  Id.  

In the absence of a present disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence of record provides no diagnostic findings indicative of left achilles tendonitis.  Pain alone, in general, is not a disability for which service connection can be granted.  See Benitez-Sanchez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed condition, does not constitute a disability for which service connection can be granted).  The Veteran's claim for left achilles tendonitis therefore does not rise to VA's level of a present disability.  In reaching this conclusion, the Board notes that VA uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  To the extent that the Veteran asserts that she has a present disability of left achilles tendonitis, her lay statements and contentions warrant less probative weight when compared to the more probative and credible medical evidence, which, taken as a whole, is silent as to a diagnosis of left achilles tendonitis.

Since the claim involves hypertension, the Board has considered the provisions of 38 U.S.C.A. § 1101 (West 2014) and 38 C.F.R. § 3.303(b) (2016).  Clearly, the concepts of chronicity and continuity are for consideration.  Nevertheless, the controlling statutes 38 U.S.C.A. §§ 1110 and 1131 (West 2014) require the existence of disability, in addition to underlying disease.  Here, chronicity is legitimately questioned and in light of the medical evidence, any argument regarding continuity fails. 

The evidence of record indicates hypertensive cardiovascular disease was first diagnosed in 2004, approximately 8 years after the Veteran's active service.  Moreover, an examination that complied with regulations and the use of the term "history" reflects that hypertension as a disease process was not "noted" and the Veteran did not have characteristic manifestations within the VA definition of hypertension while in service.  See 38 C.F.R. § 4.104. Diagnostic Code 7101, Note 1 (2016) ("[H]ypertension must be confirmed by ratings taken two or more times on at least three different days [...] The term hypertension means that the diastolic blood pressure is predominantly 90 mm, or greater.")  As such, chronicity may be questioned legitimately.  Individual measurements of high blood pressure among measurements of normal blood pressure were not diagnosed during or within one year of service as chronic hypertension.  

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's left achilles tendonitis was caused, or aggravated, by her service-connected disease or injury.

Although the Veteran has maintained that her left achilles tendonitis is the result of her service-connected disability, this assertion is inconsistent with other, more probative evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds again that the total silence as to this issue in the medical evidence of record offers the strongest and most probative evidence of record.  The Veteran reported stiffness and difficulty with mobility due to the left knee and VA clinicians examined the function of  the left knee and left ankle but at no time referred to left achilles tendinitis. 

In summary, the most competent opinions of record do not support that a finding of service connection for hypertensive vascular disease is warranted.  The evidence of record fails to establish an in-service incurrence, therefore service connection cannot be granted under the law on a direct basis.  Shedden, supra.  Likewise, as discussed above, service connection for hypertension on a presumptive basis is not warranted.  See 38 C.F.R. § 3.303(b) (2016).  Furthermore, the most competent opinions of record do not support a finding of service connection for left achilles tendonitis.  The Veteran does not have a diagnosed present disability of left achilles tendonitis, therefore service connection cannot be granted under the law.  Brammer, supra.  As there is no current disability of left achilles tendonitis, service connection cannot be granted on a secondary basis.  See Shedden, supra; see also Caluza, supra. 


The preponderance of evidence is against the Veteran's claims and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) (West 2014) is not for application as there is not an approximate balance of evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the claim to service connection for hypertensive vascular disease is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for hypertensive vascular disease is denied.

Entitlement to service connection for left achilles tendonitis as secondary to service-connected right achilles tendonitis is denied




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


